Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This office action is responsive to the amendment filed on 8/3/21. Claims 6 and 11 have been canceled and claims 1 – 5, 7 – 10 and 12 – 15 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 7 and 12 have been considered but are moot in light of the new rejection based on the IDS filed 11/9/21 citing CN1653838 which corresponds to the US publication 2003/0181211 A1 Razavilar et al., and DeCusatis et al. (US 8,417,239).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0241279 A1) in view of Egner et al. (US 10,123,214), Razavilar et al. (US 2003/0181211 A1) and DeCusatis et al. (US 8,417,239).
Regarding claim 1, Yang teaches a communication device (Fig 6. Antenna device 60; Fig. 7: antenna device 70), comprising: a tunable circuit (within processing unit 62 of Fig. 6 and processor 71 of Fig. 7) coupled to an antenna (see Fig. 6: antenna 63 and Fig. 7: antenna 75); and a received signal strength indicator (RSSI) value associated with each of the plurality of channels (paragraph 82: S101: The first antenna device detects an RSSI (Received Signal Strength Indication, received signal strength indicator) of a link between the first antenna device and the second antenna device); and a control unit (Fig. 6: processing unit 62 and Fig. 7: processor 71) to: determine a first channel having a highest RSSI value from the plurality of channels (paragraph 84: when it is determined that the RSSI is greater than or equal to the first RSSI threshold, the first antenna device may further acquire an SINR according to a received signal transmitted in the link); and control the tunable circuit to tune the antenna based on a paragraph 84: the first antenna device performs frequency adjustment and/or antenna alignment with the second antenna device according to the RSSI and the SINR). 
Yang fails to explicitly disclose a modem to: poll a plurality of channels, each channel associated with a frequency band and recording a RSSI value.
However, Egner teaches a modem to: poll a plurality of channels, each channel associated with a frequency band (col. 39, line 53 to col. 40, line 2:  A scanning modem system of the hub BTS may operate to scan channels within at least one communication frequency band… In some embodiments, the hub BTS system may have RF front end circuitry and capability to scan in a plurality of radio frequency bands. Further described in col. 40, lines 13-17: Proceeding to 710, the RF band local QoS advertisement system may direct a scanning modem of the hub BTS system to select a channel within the scanned communication frequency band to listen for ongoing wireless link operation on that channel) and recording an RSSI value (col. 40, lines 21-25: Information may be gathered for each of the BTS systems operating on that channel by the RF band local QoS advertisement system. Identifying information may be gathered from the in-range BTS systems including BTS name, SSID or other identifiers. Also described in col. 6, lines 28-58: Scanned load data relating to transceivers and RF band local QoS reports generated may be stored here in main memory 104, static memory 106, drive unit 116, or remotely via network 128).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang’s system by incorporating 
	Yang fails to explicitly disclose triggering the modem to initiate the polling of the plurality of channels based on a region code parameter associated with the communication device when the RSSI value of each of the plurality of channels is less than a threshold value.
	However, Razavilar teaches triggering the modem to initiate the polling of the plurality of channels associated with the communication device when the RSSI value of each of the plurality of channels is less than a threshold value (paragraph 64: it is desirable to have at least one available channel having a channel metric below an upper threshold. One possible solution is to continue searching for an available channel having a channel metric below the upper threshold by once again taking a plurality of received signal strength measurements for each of the available channels (Step 402 of FIG. 4), i.e., starting the process of selecting an available channel over again until an available channel having a channel metric that meets the threshold is detected).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang’s system by incorporating the teachings of Razavilar, for the purpose of obtaining information regarding a specified channel and performing communication accordingly.
Yang and Razavilar fail to explicitly disclose triggering the modem to initiate the polling of the plurality of channels based on a region code parameter associated with the communication device when the RSSI value of each of the plurality of channels is less than a threshold value.
based on a region code parameter associated with the communication device when the RSSI value of each of the plurality of channels is less than a threshold value (col. 1, lines 43-45: associating each polled signal strength with an associated geographical position occurs in response to the signal strength having a value below a first threshold value).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang and Razavilar’s system by incorporating the teachings of DeCusatis, for the purpose of obtaining information regarding a specified channel and performing communication accordingly.
Regarding claim 2, Yang teaches the communication device of claim 1, wherein the control unit is to control the tunable circuit to match an operating frequency of the antenna to the frequency of the first channel (paragraphs 84-85: the first antenna device performs frequency adjustment and/or antenna alignment with the second antenna device according to the RSSI and the SINR).  

Claims 3, 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Egner, Razavilar and DeCusatis as applied to claim 1 above, and further in view of Zhang et al. (US 2009/0311982 A).
Regarding claim 3, Yang teaches the communication device of claim 1, wherein the control unit is to: compare the RSSI value associated with each of the plurality of channels with a threshold value (paragraph 83-84: S102: When it is determined that the RSSI is greater than or equal to a first RSSI threshold, the first antenna device detects an SINR (signal to interference plus noise ratio) of the link); determine a set of channels paragraph 83-84: S102: When it is determined that the RSSI is greater than or equal to a first RSSI threshold, the first antenna device detects an SINR (signal to interference plus noise ratio) of the link).
Yang and Egner fail to explicitly disclose selecting the first channel having the highest RSSI value from the set of channels.  
However, Zhang teaches selecting the first channel having the highest RSSI value from the set of channels (paragraphs 33 and 36: system 26 is operative to use both RSSI (or FOM) and the on-channel to out-of-channel RSSI ratio to select the best open channel from among the sub-bands. Alternatively, the user may modify the selection criteria so that only the RSSI (or FOM) or the on-channel to out-of-channel RSSI ratio are used exclusively to select the best open channel from among the sub-bands).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang and Egner by incorporating the teachings of Zhang, for the purpose of using the channel with the highest signal strength that is best suited for communication.
Regarding claim 7, Yang, Egner, Razavilar, DeCusatis and Zhang teach the same limitations described above in the rejections of claims 1 and 3.
Regarding claim 8, Yang, Egner, Razavilar, DeCusatis and Zhang teach the same limitations described above in the rejections of claims 3.
Regarding claim 12, Yang, Egner, Razavilar, DeCusatis and Zhang teach the same limitations described above in the rejections of claims 1, 3 and 7.
Regarding claim 13, Yang teaches the same limitations described above in the rejections of claims 2.

Claims 4, 5, 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Egner, Razavilar, DeCusatis and Zhang as applied to claim 3 above, and further in view of Hoirup et al. (US 2012/0214421 A1).
Regarding claims 4 and 9, Yang teaches the communication device of claim 3, but fails to explicitly disclose wherein the modem is to dynamically update the RSSI value associated with the first channel at time intervals.
	However, Hoirup teaches wherein the modem is to dynamically update the RSSI value associated with the first channel at time intervals (paragraph 37: More samples may also be utilized in which case the sample order can be interleaved as shown in step 808 where the n different possible tuning states can be set and RSSI or other parameter(s) measured for each, with each of the n states repeated m times. Also described in paragraph 39: Method 800 can enter a loop at 815 which monitors RSSI or the one or more other parameters utilized, and compares measurements (or averaged measurements) to a preset threshold associated with the parameter(s)).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang by incorporating the teachings of Hoirup, for the purpose of obtaining and maintaining accurate measurements and performing communication accordingly.
Regarding claims 5, 10, 14 and 15, Yang and Egner teach the communication device of claim 4, but fail to explicitly disclose wherein the control unit is to: determine whether 
	However, Hoirup teaches wherein the control unit is to: determine whether the updated RSSI value of the first channel is less than the threshold value (see Fig. 8; paragraphs 37 and 39: Method 800 can enter a loop at 815 which monitors RSSI or the one or more other parameters utilized, and compares measurements (or averaged measurements) to a preset threshold associated with the parameter(s). If the monitored level drops below, or otherwise no longer satisfies the threshold, then the method 800 can return to 804 to determine the tuning state candidate(s)); and 12repeat the steps of claim 1 to determine a second channel having a highest RSSI value when the updated RSSI value of the first channel is less than the threshold value (see Fig. 8; paragraph 39: Method 800 can enter a loop at 815 which monitors RSSI or the one or more other parameters utilized, and compares measurements (or averaged measurements) to a preset threshold associated with the parameter(s). If the monitored level drops below, or otherwise no longer satisfies the threshold, then the method 800 can return to 804 to determine the tuning state candidate(s)). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang and Egner by incorporating the teachings of Hoirup, for the purpose of obtaining accurate measurements and performing communication accordingly.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/9/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462